

114 S2620 RS: To facilitate the addition of park administration at the Coltsville National Historical Park, and for other purposes.
U.S. Senate
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 602114th CONGRESS2d SessionS. 2620[Report No. 114–329]IN THE SENATE OF THE UNITED STATESMarch 2, 2016Mr. Blumenthal (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, without amendmentA BILLTo facilitate the addition of park administration at the Coltsville National Historical Park, and
			 for other purposes.
	
 1.Amendment to Coltsville National Historical Park donation siteSection 3032(b)(2)(B) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 410qqq(b)(2)(B)) is amended by striking East Armory and inserting Colt Armory Complex.September 6, 2016Reported without amendment